Citation Nr: 1529820	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend S.D.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from January 16, 1980 to February 6, 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of this hearing is associated with the claims file.

The Veteran has expressly filed a claim of service connection for PTSD.  The Board finds, however, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as the evidence of record contains diagnoses for other acquired psychiatric disabilities to include depression and anxiety.

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals the June 2014 hearing transcript; as well as documents duplicative of those in the paper file.  A review of the VBMS file reveals no documents.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The Veteran's psychiatric disability is reasonably shown to be related to her experience during active service.


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disability, to include PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a psychiatric disability to include PTSD, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires, in particular, medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim is not considered in accordance with the revised PTSD regulations governing hostile military and terrorist activity.  38 C.F.R. §§ 3.304(f)(3).  Consideration of those specific provisions is unwarranted as the particular stressors to which the Veteran attributes her PTSD involve neither type of activity (fear of hostile military or terrorist activity). 

The Veteran claims entitlement to service connection for a psychiatric disability, to include PTSD.  She contends that the claimed condition is, in part, the result of MST, which occurred on February 6, 1980, while she was in Basic Training.  The Veteran indicated that her attacker was the Army psychiatrist; and that he threatened to make her life "hell" if she told anyone.  She also said that the psychiatrist told her that even if she reported the rape nobody would believe her.  Thus, she did not report the assault, nor did she seek immediate treatment for it.  She also stated that the psychiatrist indicated to her, if she did not allow the assault he would tell everyone she was fine and she would not be able to get discharged from the military.  The Veteran reported that after the MST, she was told that she would be discharged that day.  The Veteran indicated that when she returned to her barracks, her superior told her to gather her things, change into civilian clothes, talk to no one, go out the back door, and take a cab to the bus station.  The Board observes that there are no separation documents, or a separation examination report associated with the Veteran's service records.
The Veteran has not alleged combat with the enemy.  The Veteran was not awarded any medal or decoration that clearly indicates combat status and evidence of participation in a campaign does not, in itself, establish that a veteran engaged in combat because those terms ordinarily may encompass both combat and non- combat activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  Thus, her bare assertion of an in-service stressor is not sufficient to establish that it occurred; rather, her stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's service treatment records include a November 1979 enlistment examination which documents that she was psychiatrically normal.  Moreover, the Veteran did not offer any complaints relevant to her mental health.  A January 1980 personal history questionnaire documents the Veteran's complaints of back pain and a malformed kidney due to a previous motor vehicle accident.  She indicated that she had a lot of stress from the pain and that it was affecting her emotionally and that she was unable to do the physical requirements due to her pain.  Her behavior was noted as nervous, immature, and inadequate.  Her mood was depressed.  The Veteran was given a provisional diagnosis of anxiety neurosis.  A January 1980 document relevant to the Veteran's proposed separation action indicates that the Veteran had serious psychological problems and that she was not capable of attaining the standards required for continued military service.  A.P.L. indicated that he recommended that the Veteran be discharged from the service.

Though the MST is not documented in the service records, the Board finds the collective evidence of record provides credible supporting evidence of such an event.  Indeed, the Veteran has consistently provided a detailed account of the MST in statements and testimony.  See June 2010 statement; April 2010 VA psychiatry attending note; April 2012 notice of disagreement; and June 2014 hearing testimony.  Additionally, the Veteran's mother, her longtime companion, S.D., and an acquaintance, J.P. submitted statements that reiterated the Veteran's report of the MST.  Moreover, private providers, to include the most recent May 2014 correspondence from J.L.M., M.D. also reiterate in detail the Veteran's consistent reports of MST at the hand of the Army psychiatrist.  And finally, there is no separation paperwork, to include a separation examination associated with the Veteran's service records.

The Veteran was afforded a VA examination in October 2011.  The examiner noted that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  Upon examination of the Veteran and a review of the file, the examiner noted that "records strongly indicate that [the Veteran's] problems began upon entry to the service and continued until her discharge".  The examiner indicated that MST is not supported by the record and it is more than likely that the Veteran does have PTSD due to an early traumatic history prior to service.  

In a May 2014 private psychiatric evaluation report, J.L.M., M.D. documented the Veteran's consistent report of her MST experience.  After interview and examination, Dr. J.L.M. diagnosed PTSD and indicated, in part, that the Veteran's history of MST meets criterion A for a diagnosis of PTSD.  Under criterion B, the examiner noted that the Veteran persistently re-experiences the traumatic event by way of distressing dreams and flashbacks.  Under criterion C, the Veteran experiences persistent avoidance of stimuli that are associated with the trauma.  And, under criterion D, the Veteran has difficulty staying asleep, in addition she has irritability and angry outbursts and difficulty concentrating.  Based on his assessment, Dr. J.L.M. noted that it was at least as likely as not that the Veteran's MST was the causative event regarding her PTSD.

The Veteran has been diagnosed with PTSD.  April 2010 VA psychiatrist and private treatment providers, to include Dr. J.L.M. have attributed the PTSD symptoms to MST.  Additionally, the Veteran's treating provider from the Sacopee Valley Health Center, B. C. indicated in a June 2014 correspondence that the current PTSD and major depression was a direct result of the MST she experienced in the military.  The examiners have not indicated that the Veteran's accounts were not credible.  The Board also finds no reason to question the Veteran's credibility.  As noted, she has consistently reported the MST since she filed her claim.  The Board notes, the October 2011 VA examiner's opinion is contrary to the other opinions of record, the Board notes however, the preponderance of the evidence is in the Veteran's favor, or at the very least in equipoise.  As such, service connection is warranted.  38 C.F.R. §§3.303, 3.304; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a psychiatric disability, to include PTSD, as due to MST is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


